UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7583


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOEL DEVON ARTIS,

                    Defendant - Appellant.



                                      No. 16-7584


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOEL DEVON ARTIS,

                    Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina,
at Raleigh. James C. Dever, III, Chief District Judge. (5:12-cr-00091-D-1; 5:12-cr-
00342-D-1)


Submitted: March 24, 2017                                        Decided: April 6, 2017
Before THACKER and HARRIS, Circuit Judges, and DAVIS, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joel Devon Artis, Appellant Pro Se. Jane J. Jackson, Assistant United States Attorney,
Laura Howard, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Joel Devon Artis appeals from the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) (2012) motions to reduce his drug possession sentences in light of

Amendment 782 to the Sentencing Guidelines. The district court first stated that it lacked

the discretion to reduce Artis’ sentences. Our subsequent decision in United States v.

Muldrow, 844 F.3d 437, 439 (4th Cir. 2016), undermines this conclusion. However, the

district court alternately reasoned that, even if it had the discretion to lower Artis’

sentences, it would decline to do so in order to protect public safety and in view of Artis’

poor performance on supervision.       We conclude that this alternate ruling does not

constitute an abuse of discretion.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3